--------------------------------------------------------------------------------

Exhibit 10.1
 
THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is entered into this 28th day of July, 2014, by and between
SILICON VALLEY BANK, a California corporation (“Bank”), and ACTIVE POWER, INC.,
a Delaware corporation (“Borrower”).
 
Recitals
 
A.            Bank and Borrower have entered into that certain Second Amended
and Restated Loan and Security Agreement dated as of August 5, 2010 (as the same
may from time to time be further amended, modified, supplemented or restated,
the “Loan Agreement”).
 
B.            Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
 
C.            Borrower has requested that Bank (i) extend the Maturity Date,
(ii) add Active Power (Germany) GmbH, a corporation organized under the laws of
the Federal Republic of Germany and a Subsidiary of Borrower (the “Additional
Borrower”), as a co-borrower under the Loan Agreement, and (iii) make certain
other revisions to the Loan Agreement as more fully set forth herein.
 
D.            Although Bank is under no obligation to do so, Bank is willing to
(i) extend the Maturity Date, (ii) add the Additional Borrower, as a co-borrower
under the Loan Agreement, and (iii) make certain other revisions to the Loan
Agreement as more fully set forth herein, but only to the extent, in accordance
with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.            Definitions.  Capitalized terms used but not defined in this
Amendment, including in its preamble and recitals, shall have the meanings given
to them in the Loan Agreement.
 
2.            Amendments to Loan Agreement.
 
2.1               Section 2.1.1 (Financing of Accounts). Section 2.1.1 of the
Loan Agreement is hereby amended by deleting it in its entirety and replacing it
with the following:
 
2.1.1          Financing of Accounts, Inventory, and Purchase Orders.
 
(a)                Availability.

--------------------------------------------------------------------------------

(i)            Accounts Receivable Availability.  Subject to the terms of this
Agreement, Borrower may request that Bank finance specific Eligible Accounts. 
Bank may, in its good faith business discretion, finance such Eligible Accounts
by extending credit to Borrower in an amount equal to the result of the Advance
Rate multiplied by the face amount of the Eligible Account.  At all times that
Borrower is Borrowing Base Eligible, Borrower may request that Bank finance
Eligible Accounts on an aggregate basis.  Bank may, in its good faith business
discretion, finance Eligible Accounts on an aggregate basis by extending credit
to Borrower in an amount equal to the result of the Advance Rate multiplied by
the aggregate face amount of the Eligible Accounts.  Bank may, in its sole
discretion, change the Advance Rate for a particular Eligible Account on a case
by case basis.  When Bank finances an Eligible Account (an “Account Advance”)
such Eligible Account becomes a “Financed Receivable”.
 
(ii)            Inventory Sublimit.  Subject to the terms of this Agreement, at
all times that Borrower is Borrowing Base Eligible, Borrower may request that
Bank finance specific Eligible Inventory on an aggregate basis.  Bank may, in
its good faith business discretion, finance such Eligible Inventory on an
aggregate basis by extending credit to Borrower (each an “Inventory Advance”) in
an amount not to exceed the lesser of (a) the Inventory Advance Rate multiplied
by the value of Borrower’s Eligible Inventory (valued at the lower of cost or
wholesale fair market value), or (b) the Inventory Sublimit (the “Maximum
Inventory Advance Amount”).  Bank may, in its sole discretion, change the
Inventory Advance Rate for Eligible Inventory on a case by case basis.  When
Bank makes an Inventory Advance, the Eligible Inventory becomes “Financed
Inventory”.  Outstanding Inventory Advances shall reduce availability of Account
Advances in accordance with Section 2.1.1(b) below.  If at any time the
outstanding Inventory Advances exceed the Maximum Inventory Advance Amount,
Borrower shall immediately pay to Bank in cash such excess.
 
(iii)            Purchase Order Sublimit.  Subject to the terms of this
Agreement, at all times that Borrower is Borrowing Base Eligible, Borrower may
request that Bank finance specific Eligible Purchase Orders on an aggregate
basis.  Bank shall finance such Eligible Purchase Orders on an aggregate basis
by extending credit to Borrower in an amount equal to the result of the Advance
Rate multiplied by the face amount of the Eligible Purchase Order (a “Purchase
Order Advance”, together with Account Advance and Inventory Advance, each an
“Advance” and collectively the “Advances”).  Bank may, in its sole discretion,
change the Advance Rate for a particular Eligible Purchase Order on a case by
case basis.  When Bank makes a Purchase Order Advance, the Eligible Purchase
Order becomes a “Financed Receivable”.
2

--------------------------------------------------------------------------------

(b)              Maximum Advances.  The aggregate face amount of all Financed
Receivables, Financed Inventory, and Financed Purchase Orders outstanding at any
time may not exceed the Facility Amount.  The aggregate principal amount of all
Inventory Advances outstanding at any time may not exceed the Inventory
Sublimit.  The aggregate principal amount of all Purchase Order Advances
outstanding at any time may not exceed the Purchase Order Sublimit.  The
aggregate principal amount of all Account Advances with respect to Eligible
91-150 Day Aged Accounts outstanding at any time may not exceed the Eligible
91-150 Day Aged Accounts Sublimit.  In addition and notwithstanding the
foregoing, the sum of the aggregate amount of all Account Advances outstanding
at any time may not exceed Fifteen Million Dollars ($15,000,000), minus the sum
of all outstanding principal amounts of any Inventory Advances, minus the sum of
all outstanding principal amounts of any Purchase Order Advances. 
Notwithstanding the foregoing, at all times that Borrower is not Sublimit
Uncapped Eligible, the aggregate outstanding principal balance of the sum of (A)
Inventory Advances used to finance Eligible Inventory, plus (B) Purchase Order
Advances used to finance Eligible Purchase Orders may not exceed sixty percent
(60%) of the aggregate outstanding principal balance of all Credit Extensions.
 
(c)               Borrowing Procedure.  Borrower will deliver an Invoice
Transmittal for each Eligible Account it offers, and, if at such time Borrower
is Borrowing Base Eligible, Borrower shall also deliver a Borrowing Base
Certificate for Eligible Accounts, Eligible Inventory, and Eligible Purchase
Orders it offers.  Bank may rely on information set forth in or provided with
the Invoice Transmittal and Borrowing Base Certificate.  In addition, upon
Bank’s request, Borrower shall deliver to Bank any contracts, purchase orders,
or other underlying supporting documentation with respect to such Eligible
Accounts, Eligible Inventory, and Eligible Purchase Orders.
 
(d)               Credit Quality; Confirmations.  Bank may, at its option,
conduct a credit check of the Account Debtor for each Account, Inventory, or
Purchase Order requested by Borrower for financing hereunder to approve any such
Account Debtor’s credit before agreeing to finance such Account, Inventory, or
Purchase Order.  Bank may also verify directly with the respective Account
Debtors the validity, amount and other matters relating to the Accounts,
Inventory, or Purchase Orders (including confirmations of Borrower’s
representations in Sections 5.3 and 5.11 of this Agreement) by means of mail,
telephone or otherwise, either in the name of Borrower or Bank from time to time
in its sole discretion.
 
(e)               Accounts Notification/Collection.  Bank may notify any Account
Debtor of Bank’s security interest in the Borrower’s Accounts, Inventory, and
Purchase Order, and verify and/or collect them
3

--------------------------------------------------------------------------------

(f)               Early Termination.  This Agreement may be terminated prior to
the Maturity Date as follows:  (i) by Borrower, effective three Business Days
after written notice of termination is given to Bank; or (ii) by Bank at any
time after the occurrence of an Event of Default, without notice, effective
immediately.  If this Agreement is terminated (A) by Bank in accordance with
clause (ii) in the foregoing sentence, or (B) by Borrower for any reason,
Borrower shall pay to Bank a non refundable termination fee in an amount equal
to (y) Sixty-Seven Thousand Five Hundred Dollars ($67,500) if this Agreement is
terminated on or before the twenty-fourth (24th) month after the Third Amendment
Effective Date or (z) Thirty-Two Thousand Five Hundred Dollars ($32,500) if this
Agreement is terminated at anytime thereafter (the “Early Termination Fee”). 
The Early Termination Fee shall be due and payable on the effective date of such
termination and thereafter shall bear interest at a rate equal to the highest
rate applicable to any of the Obligations.  Notwithstanding the foregoing, Bank
agrees to waive the Early Termination Fee if Bank closes on the refinance and
re-documentation of this Agreement under another division of Bank (in its sole
and exclusive discretion) prior to the Maturity Date.
 
(g)               Maturity.  All Obligations outstanding hereunder with respect
to Advances shall be immediately due and payable in full on the Maturity Date.
 
(h)              Suspension of Advances.  Borrower’s ability to request that
Bank finance Eligible Accounts, Eligible Inventory, and Eligible Purchase Orders
hereunder will terminate if, in Bank’s sole discretion, there has been a
material adverse change in the general affairs, management, results of
operation, condition (financial or otherwise) or the prospect of repayment of
the Obligations, or there has been any material adverse deviation by Borrower
from the most recent business plan of Borrower presented to and accepted by Bank
prior to the Effective Date.
 
(i)                End of Borrowing Base Eligible Status.  Upon Borrower ceasing
to be Borrowing Base Eligible as measured on the last day of each Reconciliation
Period, Borrower shall deliver to Bank, as soon as possible, but in no event
more than one (1) Business Day after such Reconciliation Period, an Invoice
Transmittal containing detailed invoice reporting, signed by a Responsible
Officer together with a current accounts receivable aging and a copy of each
invoice, all in accordance with Section 6.2 hereof.  If the outstanding
principal amount of the Obligations exceeds the amount of Advances available
against Eligible Accounts (as determined by Bank), Borrower shall immediately
pay to Bank the excess and, in connection with same, hereby irrevocably
authorizes Bank to debit any account of Borrower maintained by Borrower with
Bank or any of Bank’s Affiliates for the amount of such excess.
 
(j)                Purchase Order Conversion.  Upon issuance of an invoice for
each Eligible Purchase Order which is a Financed Receivable (the “Purchase Order
Conversion”), Borrower shall deliver to Bank, as soon as possible, but in no
event more than one (1) Business Day after such issuance, an Invoice Transmittal
containing detailed invoice reporting, signed by a Responsible Officer together
with a current accounts receivable aging and a copy of such invoice, all in
accordance with Section 2.1.1(c) hereof and such Purchase Order Advance shall
thereafter be deemed an Account Advance.  If the outstanding principal amount of
the Advances would exceed the amount available against such Eligible Account (as
determined by Bank), Borrower shall immediately pay to Bank the excess and, in
connection with same, hereby irrevocably authorizes Bank to debit any account of
Borrower maintained by Borrower with Bank or any of Bank’s Affiliates for the
amount of such excess.
4

--------------------------------------------------------------------------------

2.2               Section 2.1.3 (Foreign Exchange).  Section 2.1.3 of the Loan
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:
 
2.1.3          Reserved.
 
2.3               Section 2.2.1 (Collections).  Section 2.2.1 of the Loan
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:
 
2.2.1         Collections.  Collections will be credited to the Financed
Receivable Balance for such Financed Receivable, but if there is an Event of
Default, Bank may apply Collections to the Obligations in any order it chooses,
provided, however, when Borrower is Borrowing Base Eligible, Collections will be
credited to Borrower’s primary operating account at Bank (for the avoidance of
doubt, all Collections shall be directed to the Lockbox in accordance with
Section 2.2.7 below, even when Borrower is Borrowing Base Eligible).  If Bank
receives a payment for both a Financed Receivable and a non-Financed Receivable,
the funds will first be applied to the Financed Receivable and, if there is no
Event of Default then existing, the excess will be remitted to Borrower, subject
to Section 2.2.7 of this Agreement.
 
2.4               Section 2.2.2 (Facility Fee).  Section 2.2.2 of the Loan
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:
 
2.2.2          Facility Fee.  A fully earned, non-refundable facility fee of (a)
Sixty-Seven Thousand Five Hundred Dollars ($67,500) is due on the Third
Amendment Effective Date (the “Initial Facility Fee”), (b) Sixty-Seven Thousand
Five Hundred Dollars ($67,500) is due on July 28, 2015 (the “First Anniversary
Facility Fee”), unless this Agreement has been terminated prior to such date
pursuant to Section 2.1.1(f) of this Agreement, and (c) Sixty-Seven Thousand
Five Hundred Dollars ($67,500) is due on July 28, 2016 (the “Second Anniversary
Facility Fee”; together with the Initial Facility Fee and the First Anniversary
Facility Fee, collectively, the “Facility Fee”), unless this Agreement has been
terminated prior to such date pursuant to Section 2.1.1(f) of this Agreement.
 
2.5               Section 2.2.3 (Finance Charges).  Section 2.2.3 of the Loan
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:
5

--------------------------------------------------------------------------------

2.2.3          Finance Charges.
 
(a)            Account Finance Charges.  In computing Finance Charges on the
Obligations under this Agreement, all Collections received by Bank shall be
deemed applied by Bank on account of the Obligations three (3) Business Days
after receipt of the Collections, provided, however, at all times that Borrower
is Borrowing Base Eligible all Collections received by Bank shall be deemed
applied by Bank on account of the Obligations on the same day on which the
Collections are received by Bank.  Borrower will pay a finance charge (the
“Account Finance Charge”) as follows: (a) at all times that Borrower is
Borrowing Base Eligible, on the outstanding principal balance of each Account
Advance which is equal to the Applicable Rate divided by three hundred sixty
(360) multiplied by the number of days each such Account Advance is outstanding
multiplied by the outstanding principal balance of such Account Advance and (b)
at all other times with respect to Account Advances, on the Financed Receivable
Balance which is equal to the Applicable Rate divided by three hundred sixty
(360) multiplied by the number of days each such Financed Receivable is
outstanding multiplied by the outstanding Financed Receivable Balance.  The
Account Finance Charge is payable when the Account Advance made based on such
Financed Receivable is repaid in accordance with Section 2.3.1(a) of this
Agreement; provided, however, when Borrower is Borrowing Base Eligible, all such
Finance Charges shall be payable monthly (a) on the first (1st) calendar day of
each Reconciliation Period for the prior Reconciliation Period and (b) with
respect to a Purchase Order Advance, on the first (1st) calendar day of each
Reconciliation Period for the prior Reconciliation Period.
 
(b)            Inventory Finance Charges.  Borrower will pay a finance charge
(the “Inventory Finance Charge”; together with the Account Finance Charge,
collectively, the “Finance Charges”) on the Aggregate Net Financed Inventory
Value which is equal to the Applicable Rate divided by three hundred sixty (360)
multiplied by the number of days the Inventory Advance is outstanding multiplied
by the Aggregate Net Financed Inventory Value.  The Inventory Finance Charge is
payable in accordance with Section 2.3.1(b) of this Agreement.
 
(c)            Default Rate.  Upon the occurrence and during the continuance of
an Event of Default, the Account Applicable Rate and the Inventory Applicable
Rate will increase an additional five percent (5.0%) per annum (the “Default
Rate”) effective at Bank’s election upon the occurrence of such Event of
Default.
 
(d)            Minimum Finance Charge.  In the event that the aggregate amount
of Finance Charges earned by Bank in any Reconciliation Period is less than the
Minimum Finance Charge, Borrower shall pay to Bank an additional Finance Charge
equal to (i) the Minimum Finance Charge minus (ii) the aggregate amount of all
Finance Charges earned by Bank in such Reconciliation Period.  Such additional
Finance Charge shall be payable on the first day of the next Reconciliation
Period.
 
2.6               Section 2.2.4 (Collateral Handling Fee Fee).  Section 2.2.4 of
the Loan Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:
 
2.2.4          Reserved.
6

--------------------------------------------------------------------------------

2.7               Section 2.2.7 (Lockbox; Account Collection Services).  Section
2.2.7 of the Loan Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:
 
2.2.7          Lockbox, Account Collection Services.
 
(a)            Borrower shall direct each domestic Account Debtor to remit
payments with respect to the Accounts, Inventory, and Purchase Orders to a
lockbox account established with Bank or to wire transfer payments to a cash
collateral account that Bank controls (collectively, the “Lockbox”).  Upon
receipt by Borrower of any proceeds of Accounts, Inventory, and Purchase Orders,
Borrower shall immediately transfer and deliver same to the Lockbox.
 
(b)            At all times that Borrower is Borrowing Base Eligible, all
Collections and proceeds with respect to Inventory and Purchase Orders will be
credited to Borrower’s primary operating account at Bank on the same day on
which the Collections are received by Bank.  At all times that Borrower is not
Borrowing Base Eligible, provided no Event of Default exists or an event that
with notice or lapse of time will be an Event of Default, within three (3) days
of receipt of any proceeds of the Accounts, Inventory, and Purchase Orders by
Bank (whether received by Bank in the Lockbox, directly from Borrower, or
otherwise), Bank will turn over to Borrower such proceeds, other than (i)
Collections applied by Bank pursuant to Section 2.2.1 of this Agreement and (ii)
such proceeds which shall be used by Bank to repay any other amounts due to
Bank, such as the Finance Charge, the Facility Fee, and Bank Expenses.  This
Section 2.2.7(b) does not impose any affirmative duty on Bank to perform any act
other than as specifically set forth herein.  All Accounts, Inventory, and
Purchase Orders and the proceeds thereof are Collateral, and if an Event of
Default occurs, Bank may, without notice, apply the proceeds of such Accounts
Inventory, and Purchase Orders to the Obligations.
 
(c)            Borrower and Guarantor shall direct each foreign Account Debtor
to remit payments with respect to foreign Accounts to a blocked account
established with RBS that Bank controls (the “RBS Account”).  At all times that
Borrower is Borrowing Base Eligible, all Collections will be credited to
Borrower’s or Guarantor’s primary operating account at Bank on the same day on
which the Collections are received by Bank (or as agreed to by Borrower and
Bank).  At all times that Borrower is not Borrowing Base Eligible, provided no
Event of Default exists or an event that with notice or lapse of time will be an
Event of Default, within three (3) days of receipt of any proceeds of the
Accounts by Bank (whether received by Bank in the Lockbox, directly from
Borrower, or otherwise), Bank will turn over to Borrower or Guarantor such
proceeds, other than (i) Collections applied by Bank pursuant to Section 2.2.1
of this Agreement and (ii) such proceeds which shall be used by Bank to repay
any other amounts due to Bank, such as the Finance Charge, the Facility Fee, and
Bank Expenses.  This Section 2.2.7(c) does not impose any affirmative duty on
Bank to perform any act other than as specifically set forth herein.  All
Accounts, Inventory, and Purchase Orders and the proceeds thereof are
Collateral, and if an Event of Default occurs, Bank may, without notice, apply
the proceeds of such Accounts, Inventory, and Purchase Orders to the
Obligations.
7

--------------------------------------------------------------------------------

2.8               Section 2.3.1 (Repayment).  Section 2.3.1 of the Loan
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:
 
2.3.1          Repayment.
 
(a)            Account Advances.  Borrower will repay each Account Advance on
the earliest of:  (a) the date on which payment is received of the Financed
Receivable with respect to which the Advance was made, (b) the date on which the
Financed Receivable is no longer an Eligible Account, (c) the date on which any
Adjustment is asserted to the Financed Receivable (but only to the extent of the
Adjustment if the Financed Receivable otherwise remains an Eligible Account),
(d) the date on which there is a breach of any representation or warranty in
Section 5.3 of this Agreement, or (e) the Maturity Date (including any early
termination).  Each payment will also include all accrued Finance Charges and
Collateral Handling Fees with respect to such Account Advance and all other
amounts then due and payable hereunder.  Notwithstanding the foregoing, at any
time that Borrower is Borrowing Base Eligible, (x) Borrower will repay each
Account Advance on the earliest to occur of (i) the Maturity Date (including any
early termination), or (ii) when required to be repaid under Section 2.1.1(i);
and (y) at any time that the aggregate outstanding principal amount of the
Advances exceeds the amount of Account Advances available against Eligible
Accounts (as determined by Bank), Borrower shall immediately pay to Bank the
excess.  Borrower may prepay any Account Advances hereunder at any time without
premium or penalty.
 
(b)            Inventory Advances.  Borrower will repay the Inventory Advances
on the earlier of: (i) the date on which the outstanding principal amount of the
aggregate Inventory Advances exceeds the Maximum Inventory Advance Amount, to
the extent of such excess, (ii) the date on which there is a breach of any
warranty or representation set forth in Section 5.11, (iii) when required to be
repaid under Section 2.1.1(i), or (iv) the Maturity Date (including any early
termination).  Accrued Inventory Finance Charges shall be payable on the first
(1st) day of each month for the immediately preceding Reconciliation Period. 
Each payment will also include all accrued and unpaid Inventory Finance Charges
with respect to such Inventory Advance and all other amounts then due and
payable hereunder.  Borrower may prepay any Inventory Advances hereunder at any
time without premium or penalty.
8

--------------------------------------------------------------------------------

(c)            Purchase Order Advances.  Borrower will repay each Purchase Order
Advance on the earliest of:  (i) the date on which the Financed Receivable is no
longer an Eligible Purchase Order, (ii) the date on which any Adjustment is
asserted to the Financed Receivable (but only to the extent of the Adjustment if
the Financed Receivable otherwise remains an Eligible Purchase Order), (iii) the
date on which there is a breach of any representation or warranty in Section 5.3
of this Agreement, (iv) when required to be repaid under Section 2.1.1(j), (v)
when required to be repaid under Section 2.1.1(i), or (vi) the Maturity Date
(including any early termination).  Each payment will also include all accrued
Finance Charges with respect to such Advance and all other amounts then due and
payable hereunder.  Notwithstanding the foregoing, at any time that the
aggregate outstanding principal amount of the Purchase Order Advances exceeds
the Purchase Order Sublimit or the amount of Purchase Order Advances available
against Eligible Purchase Orders (as determined by Bank), Borrower shall
immediately pay to Bank the excess.  Borrower may prepay any Purchase Order
Advances hereunder at any time without premium or penalty.
 
2.9               Section 2.4 (Power of Attorney).  Section 2.4 of the Loan
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:
 
2.4               Power of Attorney.  Borrower irrevocably appoints Bank and its
successors and assigns as attorney-in-fact and authorizes Bank to:  (a)
following the occurrence of an Event of Default, (i) sell, assign, transfer,
pledge, compromise, or discharge all or any part of the Financed Receivables or
Financed Inventory; (ii) demand, collect, sue, and give releases to any Account
Debtor for monies due and compromise, prosecute, or defend any action, claim,
case or proceeding about the Financed Receivables or Financed Inventory,
including filing a claim or voting a claim in any bankruptcy case in Bank’s or
Borrower’s name, as Bank chooses; and (iii) prepare, file and sign Borrower’s
name on any notice, claim, assignment, demand, draft, or notice of or
satisfaction of lien or mechanics’ lien or similar document; and (b) when
Borrower is not Borrowing Base Eligible, (i)  notify all Account Debtors to pay
Bank directly; (ii) receive, open, and dispose of mail addressed to Borrower;
(iii) endorse Borrower’s name on checks or other instruments (to the extent
necessary to pay amounts owed pursuant to any of the Loan Documents); and (iv)
execute on Borrower’s behalf any instruments, documents, financing statements to
perfect Bank’s interests in the Financed Receivables, the Financed Inventory,
and Collateral and do all acts and things necessary or prudent, as determined
solely and exclusively by Bank, to protect or preserve, Bank’s rights and
remedies under the Loan Documents, as directed by Bank.
 
2.10            Section 3.2 (Conditions Precedent to All Credit Extensions). 
Sections 3.2(a) and (b) of the Loan Agreement are hereby amended by deleting
each in its entirety and replacing each with the following:
 
(a)               receipt of (i) the Invoice Transmittal and (ii) a Borrowing
Base Certificate at all times Borrower is Borrowing Base Eligible;
 
(b)               Bank shall have (at its option), if Borrower is not Borrowing
Base Eligible, conducted the confirmations and verifications as described in
Section 2.1.1(d) of this Agreement;
9

--------------------------------------------------------------------------------

2.11            Section 4.1 (Grant of Security Interest).  The last two
paragraphs of Section 4.2 of the Loan Agreement are hereby amended by deleting
each in its entirety and replacing each with the following:
 
Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Bank’s Lien in this
Agreement), provided, however, that notwithstanding the foregoing, at all times
that Borrower is not Borrowing Base Eligible, Borrower shall provide cash
collateral acceptable to Bank in its good faith business judgment to secure all
outstanding Bank Services, including without limitation all cash management
services, all Letters of Credit, all FX Contracts, and all corporate credit
cards.
 
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower.  In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any.  In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred percent (100%); and (y) if
such Letters of Credit are denominated in a Foreign Currency, then at least one
hundred ten percent (110%), of the Dollar Equivalent of the face amount of all
such Letters of Credit plus all interest, fees, and costs due or to become due
in connection therewith (as estimated by Bank in its business judgment), to
secure all of the Obligations relating to such Letters of Credit.
 
2.12            Section 5.3 (Financed Receivables).  Clauses (a) and (e) of the
Section 5.3 of the Loan Agreement are hereby amended by deleting each in its
entirety and replacing each with the following:
 
(a)              Such Financed Receivable is an Eligible Account or Eligible
Purchase Order;
 
(e)              Each Financed Receivable is based on an actual Purchase Order
or sale and delivery of goods and/or services rendered, is due to Borrower, is
not past due or in default, has not been previously sold, assigned, transferred,
or pledged and is free of any liens, security interests and encumbrances other
than Permitted Liens;
10

--------------------------------------------------------------------------------

2.13            Section 5.9 (Tax Returns and Payments; Pension Contributions). 
Section 5.9 of the Loan Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:
 
5.9            Tax Returns and Payments; Pension Contributions.  Borrower and
each Subsidiary have timely filed all required material tax returns and reports,
and Borrower and each Subsidiary have timely paid all material foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrower
and each Subsidiary. Borrower may defer payment of any contested taxes, provided
that Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted, (b)
notifies Bank in writing of the commencement of, and any material development
in, the proceedings, and (c) posts bonds or takes any other steps required to
prevent the governmental authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a “Permitted Lien”.  Except
as set forth in Schedule 5.9 attached hereto, Borrower is unaware of any claims
or adjustments proposed for any of Borrower's prior tax years which could result
in additional material taxes becoming due and payable by Borrower.  Borrower has
paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.
 
2.14            Section 5.11 (Eligible Inventory).  Section 5.11 of the Loan
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:
 
5.11            Financed Inventory.  For any Financed Inventory, such Financed
Inventory (a) consists of raw material components or finished goods, in good,
new, and commercially re-sellable condition, which is not perishable, returned,
consigned, obsolete, not sellable, damaged, or defective, and is not comprised
of demonstrative or custom inventory, works in progress, packaging or shipping
materials, supplies, slow moving, otherwise reserved in any manner, or any other
items at Bank’s sole discretion, (b) meets all applicable governmental
standards; (c) has been manufactured in compliance with the Fair Labor Standards
Act; (d) is not subject to any Liens, except the first priority Liens granted or
in favor of Bank under this Agreement or any of the other Loan Documents; and
(e) is located at the address set forth in Section 10 hereof or another address
within the United States where Bank has obtained a Landlord Consent or Bailee
Agreement from the owner thereof.
 
2.15            Section 6.2 (Financial Statements, Reports, Certificates). 
Sections 6.2(e), (f), and (g) of the Loan Agreement are hereby amended by
deleting each in its entirety and replacing each with the following:
 
(e)            Provide Bank with, as soon as available, but no later than thirty
(30) days following each Reconciliation Period, an aged listing of accounts
receivable and accounts payable by invoice date, and a Deferred Revenue report,
in each case, in form and detail reasonably acceptable to Bank.
 
(f)            At all times that Borrower is Borrowing Base Eligible, provide
Bank within thirty (30) days following each Reconciliation Period, a Borrowing
Base Certificate signed by a Responsible Officer of Borrower.
 
(g)            Provide Bank with, as soon as available, but no later than thirty
(30) days following each Reconciliation Period, (i) monthly perpetual inventory
reports for Inventory valued on a first-in, first-out basis at the lower of cost
or market (in accordance with GAAP) or such other inventory reports as are
reasonably requested by Bank in its good faith business judgment and (ii) a
backlog report, in form and detail reasonably acceptable to Bank.
 
2.16            Section 6.2 (Financial Statements, Reports, Certificates). 
Section 6.2 of the Loan Agreement is hereby amended by adding Sections 6.2(h)
and 6.2(i) each in its entirety immediately after Section 6.2(g) of the Loan
Agreement as follows:
 
(h)            Provide Bank with, as soon as available, (i) but no later than
thirty (30) days following each Reconciliation Period, a Purchase Order report,
in form and detail reasonably acceptable to Bank and (ii) notification upon
issuance of a formal invoice on any Eligible Purchase Order which is a Financed
Receivable.
11

--------------------------------------------------------------------------------

(i)            At all times that Borrower is Borrowing Base Eligible, provide
Bank within thirty (30) days following each Reconciliation Period, a Purchase
Order and Inventory Tracking Report signed by a Responsible Officer of Borrower.
 
2.17            Section 13 (Definitions).
 
(a)                The following terms and their respective definitions set
forth in Section 13.1 of the Loan Agreement are hereby amended by deleting them
in their entirety and replacing them with the following:
 
“Advance” is defined in Section 2.1.1(iii).
 
“Advance Rate” is (a) with respect to Eligible Accounts, eighty percent (80%) of
Eligible Accounts, (b) with respect to Eligible Foreign Accounts, (i) eighty
percent (80%) of Eligible Foreign Accounts (other than Unhedged Eligible Foreign
Accounts), and (ii) seventy percent (70%) for Unhedged Eligible Foreign
Accounts, and (c) with respect to Eligible Purchase Orders, forty percent (40%)
of Eligible Purchase Orders, in each case, net of any offsets related to each
specific Account Debtor, or such other percentage as Bank establishes under
Section 2.1.1 of this Agreement.
 
“Applicable Rate” is (a) while Borrower is not Borrowing Base Eligible, for all
Account Advances a floating per annum rate equal to the Prime Rate plus one and
two tenths of one percent (1.20%) and (b) while Borrower is Borrowing Base
Eligible, for all Account Advances, Inventory Advances, and Purchase Order
Advances a floating per annum rate equal to the Prime Rate plus one half of one
percent (0.50%).
 
“Collections” are all funds received by Bank from or on behalf of an Account
Debtor for Financed Receivables and Financed Inventory.
 
“Credit Extension” is any Advance, Inventory Advance, Purchase Order Advance, or
any other extension of credit by Bank for Borrower’s benefit under this
Agreement.
 
“Eligible Foreign Accounts” are Accounts for which Bank has a first priority,
perfected security interest or other enforceable Lien in such Accounts under all
applicable laws, including foreign laws and which (a) otherwise satisfy the
definition of Eligible Accounts, (b) are billed and payable in the United
Kingdom or Germany, (c) are due and owing from Account Debtors located in the
United States, United Kingdom, Germany, or other countries Bank approves of in
writing on a case-by-case basis in its sole discretion, and (d) at no time will
total Account Advances made against such Accounts exceed Five Million Dollars
($5,000,000).
 
“Facility Amount” is Eighteen Million Seven Hundred Fifty Thousand Dollars
($18,750,000).
12

--------------------------------------------------------------------------------

“Financed Inventory” is defined in Section 2.1.1(a)(ii).  Financed Inventory
stops being Financed Inventory (but remains Collateral) when the Inventory
Advance made for the Financed Inventory has been fully paid.
 
“Financed Receivables” are all those Eligible Accounts and Eligible Purchase
Orders, including their proceeds which Bank finances and makes an Advance, as
set forth in Section 2.1.1 of this Agreement.  A Financed Receivable stops being
a Financed Receivable (but remains Collateral) when the Advance made for the
Financed Receivable has been fully paid.
 
“Inventory Advance” is defined in Section 2.1.1(a)(ii).
 
“Inventory Advance Rate” is fifty percent (50%) of the value of Borrower’s
Eligible Inventory (valued at the lower of cost or wholesale fair market value),
or such other percentage as Bank establishes under Section 2.1.1 of this
Agreement.
 
“Inventory Sublimit” is an Inventory Advance or Inventory Advances in an amount
equal to Four Million Dollars ($4,000,000).
 
“Liquidity Ratio” means a ratio of (a) unrestricted cash, cash equivalents and
marketable securities, in each case, on which Bank has a perfected security
interest, plus the aggregate amount of Eligible Accounts and Eligible Foreign
Accounts, to (b) all Obligations (other than Obligations which are cash secured
to Bank’s reasonable satisfaction) owing from Borrower to Bank.
 
“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the UK
Secured Guaranty Documents, the Joinder Agreement, the IP Agreement, German
Security Documents, any Bank Services Agreement, any subordination agreement,
any note, or notes or guaranties executed by Borrower or any Guarantor, and any
other present or future agreement by Borrower and/or any Guarantor with or for
the benefit of Bank in connection with this Agreement or Bank Services, all as
amended, restated, or otherwise modified.
 
“Maturity Date” is August 5, 2017.
 
(b)                 Clauses (a), (d), and (n) of the definition of “Eligible
Accounts” set forth in Section 13.1 of the Loan Agreement are hereby amended by
deleting each in its entirety and replacing each with the following:
 
(a)            Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date regardless of invoice payment period terms, other than, at
all times that Borrower is Borrowing Base Eligible, Eligible 91-150 Day Aged
Accounts;
13

--------------------------------------------------------------------------------

(d)            (x) At all times that Borrower is Borrowing Base Eligible,
Accounts owing from an Account Debtor, including Affiliates, whose total
obligations to Borrower exceed thirty-five (35%) of all Accounts (except for
Accounts of Hewlett Packard, for which such percentage shall be forty percent
(40%) and such other Accounts approved by Bank in writing on a case-by-case
basis in its sole discretion) and (y) at all times that Borrower is not
Borrowing Base Eligible, no concentration limit with respect to Accounts shall
be imposed;
 
(n)            Accounts owing from an Account Debtor with respect to which
Borrower has received Deferred Revenue (but only to the extent of such Deferred
Revenue), unless such Accounts are otherwise approved by Bank in writing on a
case-by-case basis in its sole discretion;
 
(c)                The following terms and their respective definitions are
hereby added in alphabetical order to Section 13.1 of the Loan Agreement as
follows:
 
“Active Power Germany” means Active Power (Germany) GmbH, a limited liability
company formed and organized under the laws of the Federal Republic of Germany,
registered with the Commercial Register of the local court of Gottingen under
registration number HRB 200125, a wholly-owned Subsidiary of Active Power
(Switzerland) AG, which in turn is a wholly-owned Subsidiary of Active Power US
and a Borrower hereunder.


“Active Power US” means Active Power, Inc., a Delaware corporation and a
Borrower hereunder.


“Additional Borrower” means each Person that has executed and delivered a
Joinder Agreement that has been accepted and approved by the Bank.


“Aggregate Net Financed Inventory Value” is, at any time, the aggregate value
(determined as of the funding date of each Inventory Advance) of all Financed
Inventory multiplied by the Inventory Advance Rate.


“Borrower” means the Borrower as set forth on the cover page of this Agreement
and each Additional Borrower.
 
“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit D.
 
“Borrowing Base Eligible” means any period of time during which Borrower
maintained a Liquidity Ratio of equal to or greater than 1.75:1.00 at all times
for at least sixty (60) consecutive days; provided that (i) Borrower will be
Borrowing Base Eligible if Borrower achieves a Liquidity Ratio of equal to or
greater than 1.75:1.00 as a result of the sale of Borrower’s equity securities
and (ii) Bank reserves the right to calculate the Liquidity Ratio on a pro forma
basis; provided, further, however, Borrower shall not be Borrowing Base Eligible
during the continuance of an Event of Default.
14

--------------------------------------------------------------------------------

“Eligible 91-150 Day Aged Accounts” are Accounts for which Bank has a first
priority, perfected security interest or other enforceable Lien in such Accounts
under all applicable laws, including foreign laws and which (a) otherwise
satisfy the definition of Eligible Accounts and (b) that the Account Debtor has
paid after ninety (90) days, but within one hundred fifty (150) days of invoice
date regardless of invoice payment period terms.
 
“Eligible 91-150 Day Aged Accounts Sublimit” is an Account Advance or Account
Advances with respect to Eligible 91-150 Day Aged Accounts in an amount equal to
Two Million Dollars ($2,000,000).
 
“Eligible Inventory” means Inventory that meets all of Borrower's
representations and warranties in Section 5.11 and is otherwise acceptable to
Bank in all respects, but specifically excluding finished flywheels and
excluding any Inventory relating to a Financed Purchase Order, provided,
however, finished flywheels supported by an Eligible Purchase Order may be
approved by Bank in writing on a case-by-case basis in its sole discretion.
 
“Eligible Purchase Orders” are Purchase Orders received in the ordinary course
of Borrower’s business that meet all Borrower’s representations and warranties
in Section 5.3, have been, at the option of Bank, confirmed in accordance with
Section 2.1.1(e) and will result in the creation of an Account due and owing
from one or more of Borrower’s Account Debtors.  Without limiting the fact that
the determination of which Purchase Orders are eligible hereunder is a matter of
Bank discretion in each instance, Eligible Purchase Orders shall not include the
following Purchase Orders (which listing may be amended or changed in Bank’s
discretion with notice to Borrower):
 
(a)            Purchase Orders not due for shipment and invoicing within one
hundred twenty (120) days;
 
(b)            Purchase Orders which, when shipped and invoiced, would not be an
Eligible Account;
 
(c)            Purchase Orders with respect to which Borrower has received
upfront payments (but only to the extent of such upfront payments);
 
(d)            Purchase Orders for which Borrower owes the Account Debtor, but
only up to the amount owed;
 
(e)            Purchase Orders which include Inventory for which Bank has made
an Inventory Advance (i.e. Financed Inventory); and
 
(f)            Purchase Orders which are unacceptable to Bank for any reason.
 
“German Account Pledge Agreement” is that certain Account Pledge Agreement,
dated within thirty (30) days after the Third Amendment Effective Date, by and
between Active Power Germany and Bank, as the same may from time to time be
amended, restated, modified or otherwise supplemented.
15

--------------------------------------------------------------------------------

“German Security Agreement” is that certain Security Assignment Agreement, dated
within thirty (30) days after the Third Amendment Effective Date, by and between
Active Power Germany and Bank, as the same may from time to time be amended,
restated, modified or otherwise supplemented.
 
“German Security Documents” are those certain German Security Agreement, German
Account Pledge Agreement, and any other security agreement entered into by a
German Obligor, as the same may from time to time be amended, restated, modified
or otherwise supplemented.
 
“Germany” means the Federal Republic of Germany.
 
“Inventory Advance” is defined in Section 2.1.1(a)(ii) of this Agreement.
 
“Joinder Agreement” means an Additional Borrower Joinder Supplement in
substantially the form attached hereto as Exhibit E, with the blanks
appropriately completed and executed and delivered by the Additional Borrower to
the Bank.
 
“Maximum Inventory Advance Amount” is defined in Section 2.1.1(a)(ii).
 
“Purchase Order” shall mean a purchase order received by Borrower from a
customer.
 
“Purchase Order Advance” is defined in Section 2.1.1(a)(iii) of this Agreement.
 
“Purchase Order and Inventory Tracking Report” is that certain report in the
form attached hereto as Exhibit F.
 
“Purchase Order Conversion” is defined in Section 2.1.1(j).
 
“Purchase Order Sublimit” is a Purchase Order Advance or Purchase Order Advances
in an amount equal to Three Million Dollars ($3,000,000).
 
“Sublimit Uncapped Eligible” means at such times that Borrower’s Liquidity Ratio
is equal to or greater than 2.50:1.00 (the “Sublimit Uncapped Threshold”) for
the immediately preceding two (2) Reconciliation Periods, provided, however,
that Borrower shall not be Sublimit Uncapped Eligible during the continuance of
an Event of Default.  At any time that its Liquidity Ratio is less than the
Sublimit Uncapped Threshold, Borrower will not be Sublimit Uncapped Eligible
until such time as Bank confirms that (a) Borrower’s Liquidity Ratio is equal to
or greater than the Sublimit Uncapped Threshold as of such date and (b)
Borrower’s Liquidity Ratio was equal to or greater than the Sublimit Uncapped
Threshold at all times during the immediately preceding two (2) Reconciliation
Periods.
16

--------------------------------------------------------------------------------

“Third Amendment Effective Date” is July 28, 2014.
 
“Unhedged Eligible Foreign Accounts” means Eligible Foreign Accounts with regard
to which the applicable invoice is denominated in unhedged foreign currencies.
 
(d)                The defined terms “Aggregate Eligible Receivables”, “Eligible
91-120 Day Aged Accounts”, “FX Business Day”, “Inventory Availability Amount”,
“Minimum Finance Charge”, and “Streamline Period” forth in Section 13.1 of the
Loan Agreement and all references thereto in the Loan Agreement are hereby
deleted in their entirety.
 
2.18            Compliance Certificate.  From and after the date hereof, Exhibit
B of the Loan Agreement is replaced in its entirety with Exhibit B attached
hereto and all references in the Loan Agreement to the Compliance Certificate
shall be deemed to refer to Exhibit B attached hereto.
 
2.19            Borrowing Base Certificate.  From and after the date hereof,
Exhibit D of the Loan Agreement is replaced in its entirety with Exhibit D
attached hereto and all references in the Loan Agreement to the Borrowing Base
shall be deemed to refer to Exhibit D attached hereto.
 
2.20            Joinder Agreement.  From and after the date hereof, Exhibit E
(Form of Joinder Agreement) is hereby added to the Loan Agreement in its
entirety in the form attached hereto as Exhibit E.  From and after the date
hereof, all references in the Loan Agreement to the Joinder Agreement shall mean
the Joinder Agreement in the form attached hereto as Exhibit E.
 
2.21            Purchase Order and Inventory Tracking Report.  From and after
the date hereof, Exhibit F (Form of Purchase Order and Inventory Tracking
Report) is hereby added to the Loan Agreement in its entirety in the form
attached hereto as Exhibit F.  From and after the date hereof, all references in
the Loan Agreement to the Purchase Order and Inventory Tracking Report shall
mean the Purchase Order and Inventory Tracking Report in the form attached
hereto as Exhibit F.
 
3.            Post Closing Conditions.  To secure the payment and performance of
the Obligations under the Loan Agreement and in consideration of the Bank
entering into this Agreement, within thirty (30) days after the date hereof,
Bank shall have received, in form and substance satisfactory to Bank: (a) the
duly executed Additional Borrower Joinder Supplement, by Borrower and the Active
Power Germany and each of the conditions precedent set forth therein and (b) the
duly executed German Security Documents by each party thereto.  For the
avoidance of doubt, Borrower’s failure to satisfy this Section 3 is not a
default or an Event of Default under the Loan Agreement.
 
4.            German Borrower Release.  Borrower may in its good faith business
judgment request that Bank release Active Power Germany as a “Borrower” under
the Loan Agreement upon at least fifteen (15) days prior written notice and
subject in all respects to Bank’s internal credit approval, provided that an
Event of Default has not occurred and is not continuing and would not exist
immediately after such release, Bank may, but shall not be required to, in the
sole and absolute discretion of the Bank, provide such release.
17

--------------------------------------------------------------------------------

5.            Limitation of Amendments.
 
5.1               The amendments set forth in Section 2, above, are effective
for the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
 
5.2               This Amendment shall be construed in connection with and as
part of the Loan Documents and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Loan Documents, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.
 
6.            Representations and Warranties.  To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
 
6.1               Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
6.2               Borrower has the power and authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;
 
6.3               The organizational documents of Borrower delivered to Bank on
the Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
 
6.4               The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized;
 
6.5               The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting Borrower, (b) any contractual restriction
with a Person binding on Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) the organizational documents of Borrower;
 
6.6               The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
18

--------------------------------------------------------------------------------

6.7               This Amendment has been duly executed and delivered by
Borrower and is the binding obligation of Borrower, enforceable against Borrower
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
7.            Integration.  This Amendment and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
 
8.            Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
9.            Effectiveness.  This Amendment shall be deemed effective upon (a)
the due execution and delivery to Bank of this Amendment by each party hereto,
(b) Bank’s receipt of the reaffirmation of Guaranty attached hereto as Schedule
1, duly executed and delivered by Guarantor, and (c) Borrower’s payment of the
Initial Facility Fee.
 
[Signature page follows.]
19

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


BORROWER


ACTIVE POWER, INC.


By:  /s/ James Powers
Name:  James Powers
Title:  CFO


BANK


SILICON VALLEY BANK


By:  /s/ Priya Iyer
Name:  Priya Iyer
Title:  Vice President
20

--------------------------------------------------------------------------------

Schedule 5.9


Borrower is subject to potential income tax and other taxes in the United States
and in foreign jurisdictions.  Borrower’s tax liabilities are affected by the
amount of income we have in various jurisdictions and the amounts Borrower
charges in intercompany transactions for products, services, funding and other
items.  Borrower is subject to periodic tax audits in the United States and in
other various jurisdictions.  Tax authorities may disagree with Borrower’s
intercompany charges, cross-jurisdictional transfer pricing or other matters and
assess additional taxes.
 
Active Power (Germany) GmbH, is currently subject to an ongoing examination. 
Borrower assesses the likelihood of an adverse outcome resulting from this
examination to determine the need for and adequacy of a provision for income
taxes.  However, the outcome from this examination could have an adverse effect
on Borrower’s provision for income taxes and cash tax liability.
21

--------------------------------------------------------------------------------

EXHIBIT B
 
[image0.jpg]
 
SPECIALTY FINANCE DIVISION
Compliance Certificate
 
I, an authorized officer of ACTIVE POWER, INC. (“Borrower”) certify under the
Second Amended and Restated Loan and Security Agreement (as amended, the
“Agreement”) between Borrower and Silicon Valley Bank (“Bank”) as follows for
the period ending _____________________________ (all capitalized terms used
herein shall have the meaning set forth in this Agreement):
 
Borrower represents and warrants for each Financed Receivable:
 
Each Financed Receivable is an Eligible Account or an Eligible Purchase Order;
 
Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;
 
The correct amount is on the Invoice Transmittal and is not disputed;
 
Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations to receive such payment as of the Invoice
Transmittal date;
 
Each Financed Receivable is based on an actual Purchase Order or sale and
delivery of goods and/or services rendered, is due to Borrower, is not past due
or in default, has not been previously sold, assigned, transferred, or pledged
and is free of any liens, security interests and encumbrances other than
Permitted Liens;
 
There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount with the exception of
customary credits, adjustments and/or discounts given to an Account Debtor by
Borrower that have been disclosed to Bank in writing;
Borrower reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;
 
 
Borrower has not filed or had filed against it Insolvency Proceedings and does
not anticipate any filing;
 
Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.
 
No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.
22

--------------------------------------------------------------------------------

Additionally, Borrower represents and warrants as follows:
 
Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change.  The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound.  Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.
 
Borrower has good title to the Collateral, free of Liens except Permitted
Liens.  All inventory is in all material respects of good and marketable
quality, free from material defects.
 
Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended. 
Borrower is not engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors).  Borrower has complied in all material respects with the Federal
Fair Labor Standards Act.  Borrower has not violated any laws, ordinances or
rules, the violation of which could reasonably be expected to cause a Material
Adverse Change.  None of Borrower’s or any Subsidiary’s properties or assets has
been used by Borrower or any Subsidiary or, to the best of Borrower’s knowledge,
by previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than in material compliance with laws.  Borrower
and each Subsidiary has timely filed all required material tax returns and paid,
or made adequate provision to pay, all material taxes, except those being
contested in good faith with adequate reserves under GAAP.  Borrower and each
Subsidiary has obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all government
authorities that are necessary to continue its business as currently conducted
except where the failure to obtain or make such consents, declarations, notices
or filings would not reasonably be expected to cause a Material Adverse Change.
 
Borrower is in compliance with the Financial Covenant(s) set forth in Section
6.7 of this Agreement.  Attached are the required documents supporting the
certification.  The undersigned certifies that these are prepared in accordance
with GAAP consistently applied from one period to the next except as explained
in an accompanying letter or footnotes.


Reporting Covenant
Required
Complies
 
 
 
Monthly financial statements with Compliance Certificate
Monthly within 30 days
Yes   No
Annual financial statement (CPA Audited)
FYE within 150 days
Yes   No
10‑Q, 10‑K and 8-K
Within 5 days after filing with SEC
Yes   No
A/R & A/P Agings
Monthly within 30 days
Yes   No
Deferred Revenue Reports (if applicable)
Monthly within 30 days
Yes   No
Inventory Report
Monthly within 30 days
Yes   No
Purchase Order Report
Monthly within 30 days
Yes   No
Annual financial projections submitted to Borrower’s board of directors
On or prior to 12/31 of each year
Yes   No
Annual financial projections approved by Borrower’s board of directors
As soon as available, but no later than 60 days after the end of each calendar
year
Yes   No
Borrowing Base Certificate
Monthly within 30 days when Borrowing Base Eligible
Yes   No
Purchase Order and Inventory Tracking Report
Monthly within 30 days when Borrowing Base Eligible
Yes   No



23

--------------------------------------------------------------------------------

Financial Covenant
Required
Actual
Complies
Maintain at all times:
 
 
 
Liquidity Ratio
1.25:1.00
____:1.00
Yes   No



Borrowing Base Eligible
 
Liquidity Ratio
Borrowing Base Eligible
Liquidity Ratio ≥ 1.75:1.00
Yes
Liquidity Ratio < 1.75:1.00
No



Sublimit Uncapped Eligible
 
Liquidity Ratio
Sublimit Uncapped Eligible
Liquidity Ratio ≥ 2.50:1.00
Yes
Liquidity Ratio < 2.50:1.00
No



All other representations and warranties in this Agreement are true and correct
in all material respects on this date, and Borrower represents that there is no
existing Event of Default.
 
Sincerely,


ACTIVE POWER, INC.


 
 
Signature
 
 
 
Title
 
 
 
Date
 

24

--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:       ____________________



I. Liquidity (Section 6.7)

 
Required:  Liquidity Ratio of at least 1:25 to 1:00


Actual:
 
A.
Unrestricted cash and cash equivalents, in each case, on which Bank has a
perfected security interest as follows:
 
 
1.            Active Power, Inc (US)
$_______
 
 
2.            Active Power (Germany) GmbH
$_______
 
 
3.            Active Power Solutions Limited (UK)
$_______
 
 
4.            The sum of lines 1 through 3
$_______
 
B.
Aggregate Amount of domestic Eligible Accounts
$______
C.
Aggregate Amount of Eligible Foreign Accounts
$______
D.
Outstanding Obligations (other than Bank Services which are cash secured to
Bank’s reasonable satisfaction)
$______
E.
Liquidity Ratio ((line A.4, plus Line B, plus C) divided by line D)
_______



Is line E at least equal to the required ratio?
 
______ No, not in
compliance                                                                                                                              ______
Yes, in compliance
25

--------------------------------------------------------------------------------

EXHIBIT D


Borrowing Base Certificate


(See attached)
26

--------------------------------------------------------------------------------

BORROWING BASE CERTIFICATE
 
Borrower: Active Power Inc.
Lender: Silicon Valley Bank
Streamline Commitment Amount: $12,500,000


US ACCOUNTS RECEIVABLE
1.
US Accounts Receivable (invoiced) Book Value as of __ 4/30/14__________
$
 
2.
Additions (please explain on reverse side)
$
 
3.
TOTAL US ACCOUNTS RECEIVABLE
$
 

 
US ACCOUNT RECEIVABLE DEDUCTIONS (without duplication)
4.
90 Days Past Invoice Date
$
 
5.
Balance of 50% over 90 Day Accounts
$
 
6.
Foreign Account Debtor Accounts (not invoiced or collected in the US or UK)
$
 
7.
Contra/Customer Deposit Accounts
$
 
8.
Intercompany/Employee Accounts
$
 
9.
Credit Balances over 90 Days
$
 
10.
Concentration Limits in excess of 35% (unless approved in writing)
$
 
11.
U.S. Governmental Accounts w/out an Assignment of Claims
$
 
12.
Promotion or Demo Accounts; Guaranteed Sale or Consignment Sale Accounts
$
 
13.
Accounts for Retainage Billings
$
 
14.
Trust Accounts
$
 
15.
Bill and Hold Accounts
$
 
16.
Unbilled Accounts
$
 
17.
Non-Trade Accounts
$
 
18.
Accounts with Extended Term Invoices
$
 
19.
Accounts Subject to Charge backs
$
 
20.
Disputed Accounts
$
 
21.
Other (deferred revenue open balance)
$
 
22.
TOTAL ACCOUNT RECEIVABLE DEDUCTIONS
$
 
23.
Eligible US Accounts (#3 minus #22)
$
 
24.
ELIGIBLE AMOUNT OF US ACCOUNTS (80% of #23)
$
 

 
US ACCOUNTS RECEIVABLE BALANCES
25.
Maximum Loan Amount
$
 
26.
Total US AR Funds Available (Lesser of #24 or #25)
$
 
27.
Present balance owing on US AR Line of Credit
$
 
28.
US AR RESERVE POSITION (#26 minus #27)
$
 



[Continue on following page.]
27

--------------------------------------------------------------------------------

UK ACCOUNTS RECEIVABLE
29.
UK Accounts Receivable (invoiced) Book Value
$
 
30.
Additions (please explain on reverse side)
$
 
31.
TOTAL UK ACCOUNTS RECEIVABLE
$
 



UK ACCOUNT RECEIVABLE DEDUCTIONS (without duplication)
32.
90 Days Past Invoice Date
$
 
33.
Balance of 50% over 90 Day Accounts
$
 
34.
Foreign Account Debtor Accounts (not invoiced or collected in the US or UK)
$
 
35.
Contra/Customer Deposit Accounts
$
 
36.
Intercompany/Employee Accounts
$
 
37.
Credit Balances over 90 Days
$
 
38.
Concentration Limits in excess of 35% (unless approved in writing)
$
 
39.
U.S. Governmental Accounts w/out an Assignment of Claims
$
 
40.
Promotion or Demo Accounts; Guaranteed Sale or Consignment Sale Accounts
$
 
41.
Accounts for Retainage Billings
$
 
42.
Trust Accounts
$
 
43.
Bill and Hold Accounts
$
 
44.
Unbilled Accounts
$
 
45.
Non-Trade Accounts
$
 
46.
Accounts with Extended Term Invoices
$
 
47.
Accounts Subject to Charge backs
$
 
48.
Disputed Accounts
$
 
49.
Other (please explain on reverse)
$
 
50.
TOTAL UK ACCOUNT RECEIVABLE DEDUCTIONS
$
 
51.
Eligible UK Accounts (#31 minus #50)
$
 
52.
ELIGIBLE AMOUNT OF UK ACCOUNTS (80% of #51)
$
 



UK ACCOUNTS RECEIVABLE BALANCES
53.
Maximum UK Sublimit Amount
$
 
54.
Total UK AR Funds Available (Lesser of #52 or #53)
$
 
55.
Present balance owing on UK AR Sublimit
$
 
56.
UK AR RESERVE POSITION (#54 minus #55)
$
 



[Continue on following page.]
28

--------------------------------------------------------------------------------

INVENTORY
57.
Inventory Book Value
$
 
58.
Additions (please explain on reverse side)
$
 
59.
TOTAL INVENTORY
$
 



INVENTORY DEDUCTIONS (without duplication)
60.
Finished Flywheels
$
 
61.
Demo Equipment
$
 
62.
Used Items
$
 
63.
Defective Items
$
 
64.
Off-site
$
 
65.
Packing Materials
$
 
66.
Slow moving Items
$
 
67.
Reserved Inventory
$
 
68.
Obsolete
$
 
69.
Inventory relating to a financed Purchase Order
$
 
70.
Other
$
 
71.
TOTAL INVENTORY DEDUCTIONS
$
 
72.
Eligible Inventory (#59 minus #71)
$
 
73.
ELIGIBLE AMOUNT OF INVENTORY (50% of #72)
$
 



INVENTORY BALANCES
74.
Maximum Inventory Sublimit Amount
$
 
75.
Total Inventory Funds Available (Lesser of #73 or #74)
$
 
76.
Present balance owing on Inventory Sublimit
$
 
77.
INVENTORY RESERVE POSITION (#75 minus #76)*
$
 



DOMESTIC AR AGED 91-120 DAYS PAST INVOICE DATE
BALANCES                                                                                                                

78. Maximum Sublimit Amount $  
79.
Eligible Domestic Invoice 91-120 days
$
 
80.
Total Funds Available (Lesser of #78 or #79)
$
 
81.
Present balance owing on Sublimit
$
 
82.
RESERVE POSITION (#80 minus #81)*
$
   
83.
Total balance owing on Line of credit
$
    (#27 plus #55 plus #76 plus #81)



*Combined Inventory and Aged AR Advances are not to exceed more than 50% of
total outstanding
84.
COMBINED INVENTORY AND AGED AR RESERVE POSITION
$
    (#77 plus #82 must be less than 50% of #83)

 
TOTAL RESERVE POSITION
85.
US AR Reserve Position (#28)
$
 
86.
UK AR Reserve Position (56)
$
 
87.
Combined Inventory and Aged AR Reserve Position (#84)
$
 
88.
Less outstanding Letters of Credit and Cash Management Products not cash secured
$
 
89.
Total Reserve Position ((#85 plus #86 plus #87) minus #88)
$
 



The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement Between the
undersigned and Silicon Valley Bank.
 
 
 
 
 
BANK USE ONLY
 
 
 
 
Received by:
 
   
        
 
 
 
 
AUTHORIZED SIGNER
  
 
 
 
 
 
 
   
 
By:
 
 
Date:
 
   
       
 
 
Authorized signer
 
Verified:
 
  
       
 
 
 
 
AUTHORIZED SIGNER
  
 
 
 
 
 
 
  
 
Date:
 
 
Date:
 
  
     
 
 
 
 
Compliance Status:                      Yes            No

29

--------------------------------------------------------------------------------

Exhibit E
 
Form of Additional Borrower Joinder Supplement
 
(See attached)
30

--------------------------------------------------------------------------------

ADDITIONAL BORROWER JOINDER SUPPLEMENT


THIS ADDITIONAL BORROWER JOINDER SUPPLEMENT (this “Agreement”) is made this 28th
day of July 2014, by and among ACTIVE POWER, INC., a Delaware corporation (“the
“Original Borrower”), ACTIVE POWER (GERMANY) GMBH, a corporation organized under
the laws of the Federal Republic of Germany (the “Additional Borrower” and
together with Original Borrower, each a “Borrower” and collectively, the
“Borrowers”), and SILICON VALLEY BANK, a California corporation (the “Bank”).
 
Recitals
 
A.            Bank and the Original Borrower have entered into that certain
Second Amended and Restated Loan and Security Agreement dated as of August 5,
2010 (as the same may be amended, modified, supplemented or restated, the “Loan
Agreement”).  Capitalized terms not otherwise defined in this Agreement shall
have the meanings given to them in the Loan Agreement.
 
B.            Bank has extended credit to the Original Borrower for the purposes
permitted in the Loan Agreement.
 
C.            The Original Borrower has requested that Bank amend the Loan
Agreement to add the Additional Borrower as a co-borrower under the Loan
Agreement.
 
D.           Additional Borrower agrees to become a “Borrower” under the Loan
Documents in accordance with the terms and conditions contained herein.
 
NOW, THEREFORE, for value received the undersigned agree as follows:
 
1.            (a)                  The Additional Borrower and the Original
Borrower hereby acknowledge, confirm and agree that on and as of the date of
this Agreement the Additional Borrower has become a “Borrower” (as that term is
defined in the Loan Agreement), and, along with the Original Borrower, is
included in the definition of “Borrower” under the Loan Agreement and the other
Loan Documents for all purposes thereof, and as such shall be jointly and
severally liable, as provided in the Loan Documents, for all Obligations
thereunder (whether incurred or arising prior to, on, or subsequent to the date
hereof) and otherwise bound by all of the terms, provisions and conditions
thereof.
 
(b)           Without in any way implying any limitation on any of the
provisions of this Agreement, the Loan Agreement, or any of the other Loan
Documents, the Additional Borrower hereby assigns, pledges and grants to the
Bank as security for the Obligations, and agrees that the Bank shall have a
perfected and continuing security interest in, and Lien on, all of Additional
Borrower’s Collateral, whether now owned or existing or hereafter acquired or
arising.  The Additional Borrower further agrees that the Bank shall have in
respect thereof all of the rights and remedies of a secured party under the Code
as well as those provided in this Agreement, under each of the other Loan
Documents and under applicable laws.
 
(c)            Without in any way implying any limitation on any of the
provisions of this Agreement, the Additional Borrower agrees to execute such
financing statements, instruments, and other documents as the Bank may require.
31

--------------------------------------------------------------------------------

(d)          Without in any way implying any limitation on any of the provisions
of this Agreement, the Additional Borrower hereby represents and warrants that
all of the representations and warranties contained in the Loan Documents are
true and correct on and as of the date hereof as if made on and as of such date,
both before and after giving effect to this Agreement, and that no Event of
Default has occurred and is continuing or exists or would occur or exist after
giving effect to this Agreement.
 
2.             Each Person included in the term “Borrower” hereby covenants and
agrees with the Bank as follows:
 
(a)            The Obligations include all present and future indebtedness,
duties, obligations, and liabilities, whether now existing or contemplated or
hereafter arising, of any one or more of the Additional Borrower or the Original
Borrower.
 
(b)            Reference in this Agreement to the Loan Agreement and the other
Loan Documents to the “Borrower” or otherwise with respect to any one or more of
the Persons now or hereafter included in the definition of “Borrower” shall mean
each and every such Borrower, jointly and severally, unless the context requires
otherwise (by way of example, and not limitation, if only one such Borrower is
the owner of the real property which is the subject of a mortgage or if only one
such Borrower files reports with the Securities and Exchange Commission).
 
(c)            Each Borrower, in the discretion of its respective management, is
to agree among themselves as to the allocation of the benefits of the proceeds
of the Credit Extensions, provided, however, that each such Borrower be deemed
to have represented and warranted to the Bank at the time of allocation that
each benefit and use of proceeds is permitted under the terms of the Loan
Agreement and Loan Documents.
 
(d)            For administrative convenience, each Borrower hereby irrevocably
appoints Original Borrower as each Borrower’s attorney-in-fact, with power of
substitution (with the prior written consent of the Bank in the exercise of its
sole and absolute discretion), in the name of Original Borrower or in the name
of such Borrower or otherwise to take any and all actions with respect to the
this Agreement, the other Loan Documents, the Obligations and/or the Collateral
(including, without limitation, the proceeds thereof) as Original Borrower may
so elect from time to time, including, without limitation, actions to (i)
request Credit Extensions, and direct the Bank to disburse or credit the
proceeds of any Credit Extensions directly to an account of the applicable
Borrower, any one or more of such Persons or otherwise, which direction shall
evidence the making of such Credit Extension and shall constitute the
acknowledgement by each such Person of the receipt of the proceeds of such
Credit Extension, (ii) enter into, execute, deliver, amend, modify, restate,
substitute, extend and/or renew this Agreement or the Loan Agreement, any
additional borrower joinder supplement, any other Loan Documents, security
agreements, mortgages, deposit account agreements, instruments, certificates,
waivers, letter of credit applications, releases, documents and agreements from
time to time, and (iii) endorse any check or other item of payment in the name
of such Borrower or in the name of Original Borrower.  The foregoing appointment
is coupled with an interest, cannot be revoked without the prior written consent
of the Bank, and may be exercised from time to time through Original Borrower’s
duly authorized officer, officers or other Person or Persons designated by
Original Borrower to act from time to time on behalf of Original Borrower.
32

--------------------------------------------------------------------------------

(e)            Each Person included in the term “Borrower” hereby irrevocably
authorizes the Bank to make Credit Extensions to any one or more of such
Persons, pursuant to the provisions of this Agreement upon the written, oral or
telephone request of any one or more of the Persons who is from time to time
authorized to do so under the provisions of the most recent certificate of
corporate resolutions and/or incumbency of the Person included in the term
“Borrower” on file with the Bank.
 
3.            Without implying any limitation on the joint and several nature of
the Obligations, the Bank agrees that, notwithstanding any other provision of
this Agreement, each Borrower, in its reasonable discretion, may create
inter-company indebtedness between or among the Borrowers with respect to the
allocation of the benefits and proceeds of the Credit Extensions under this
Agreement.  The Borrowers agree among themselves, and the Bank consents to that
agreement, that each Borrower shall have rights of contribution from all of the
other Borrowers to the extent such Borrower incurs Obligations in excess of the
proceeds of the Credit Extensions received by, or allocated to purposes for the
direct benefit of, such Borrower.  All such indebtedness and rights shall be,
and are hereby agreed by the Borrowers to be, subordinate in priority and
payment to the indefeasible repayment in full in cash of the Obligations, and,
unless the Bank agrees in writing otherwise, shall not be exercised or repaid in
whole or in part until all of the Obligations have been indefeasibly paid in
full in cash.  The Borrowers agree that all of such inter-company indebtedness
and rights of contribution are part of the Collateral and secure the
Obligations.  Each Borrower hereby waives all rights of counterclaim, recoupment
and offset between or among themselves arising on account of that indebtedness
and otherwise.  Notwithstanding anything contained in this Agreement to the
contrary, the amount covered by each Borrower under the Obligations shall be
limited to an aggregate amount (after giving effect to any collections from,
rights to receive contribution from or payments made by or on behalf of any
other Borrower in respect of the Obligations) which, together with other amounts
owing by such Borrowers to the Bank under the Obligations, is equal to the
largest amount that would not be subject to avoidance under any Insolvency
Proceeding or any applicable provisions of any applicable, comparable state or
other laws.  As used in this Agreement, “Insolvency Proceeding” shall mean
proceedings by or against any Borrower under the United States Bankruptcy Code,
or any other bankruptcy or insolvency law, including assignments for the benefit
of creditors, compositions, extensions generally with its creditors, or
proceedings seeking reorganization, arrangement, or other relief.
 
4.            (a)            Each Borrower hereby represents and warrants to the
Bank that each of them will derive benefits, directly and indirectly, from each
Credit Extension, both in their separate capacity and as a member of the
integrated group to which each such Borrower belongs and because the successful
operation of the integrated group is dependent upon the continued successful
performance of the functions of the integrated group as a whole, because (i) the
terms of the consolidated financing provided under this Agreement are more
favorable than would otherwise would be obtainable by such Borrower
individually, and (ii) the additional administrative and other costs and reduced
flexibility associated with individual financing arrangements which would
otherwise be required if obtainable would substantially reduce the value to such
Borrower of the financing.
 
(b)            Each Borrower hereby represents and warrants that all of the
representations and warranties contained in the Loan Documents are true and
correct on and as of the date hereof as if made on and as of such date, both
before and after giving effect to this Agreement, and that no Event of Default
has occurred and is continuing or exists or would occur or exist after giving
effect to this Agreement.
33

--------------------------------------------------------------------------------

5.            (a)            Each Borrower hereby unconditionally and
irrevocably, guarantees to the Bank:
 
(i)             the due and punctual payment in full (and not merely the
collectibility) by any other Borrower of the Obligations, including unpaid and
accrued interest thereon, in each case when due and payable, all according to
the terms of this Agreement and the other Loan Documents;
 
(ii)            the due and punctual payment in full (and not merely the
collectibility) by any other Borrower of all other sums and charges which may at
any time be due and payable in accordance with this Agreement or any of the
other Loan Documents;
 
(iii)          the due and punctual performance by any other Borrower of all of
the other terms, covenants and conditions contained in the Loan Documents; and
 
(iv)          all the other Obligations of the other Borrowers.
 
(b)                The obligations and liabilities of each Borrower as a
guarantor under this paragraph 5 shall be absolute and unconditional and joint
and several, irrespective of the genuineness, validity, priority, regularity or
enforceability of this Agreement or any of the Loan Documents or any other
circumstance which might otherwise constitute a legal or equitable discharge of
a surety or guarantor.  Each Borrower in its capacity as a guarantor expressly
agrees that the Bank may, in its sole and absolute discretion, without notice to
or further assent of such Borrower and without in any way releasing, affecting
or in any way impairing the joint and several obligations and liabilities of
such Borrower as a guarantor hereunder:
 
(i)             waive compliance with, or any defaults under, or grant any other
indulgences under or with respect to any of the Loan Documents;
 
(ii)           modify, amend, change or terminate any provisions of any of the
Loan Documents (provided Bank obtains the consent of the other parties to any
such Loan Document if such consent is required by the terms of the applicable
Loan Documents);
 
(iii)          grant extensions or renewals of or with respect to the Credit
Extensions or any of the Loan Documents;
 
(iv)          effect any release, subordination, compromise or settlement in
connection with this Agreement or any of the other Loan Documents;
 
(v)           agree to the substitution, exchange, release or other disposition
of the Collateral or any part thereof, or any other collateral for the Credit
Extensions or to the subordination of any lien or security interest therein;
 
(vi)           make any Credit Extension for the purpose of performing any term,
provision or covenant contained in this Agreement or any of the other Loan
Documents with respect to which the Borrowers shall then be in default;
 
(vii)         make future Credit Extensions pursuant to the Loan Agreement or
any of the other Loan Documents;
34

--------------------------------------------------------------------------------

(viii)        assign, pledge, hypothecate or otherwise transfer the Obligations,
any of the other Loan Documents or any interest therein, all as and to the
extent permitted by the provisions of this Agreement;
 
(ix)           deal in all respects with any other Borrower as if this paragraph
5 were not in effect;
 
(x)            effect any release, compromise or settlement with any of the
other Borrowers, whether in its capacity as a Borrower or as a guarantor under
this paragraph 5 or any other guarantor; and
 
(xi)            provide debtor-in-possession financing or allow use of cash
collateral in proceedings under any Insolvency Proceeding, it being expressly
agreed by all Borrowers that any such financing and/or use would be part of the
Obligations.
 
(c)                The obligations and liabilities of each Borrower, as
guarantor under this paragraph 5 shall be primary, direct and immediate, shall
not be subject to any counterclaim, recoupment, set off, reduction or defense
based upon any claim that such Borrower may have against any other Borrower
and/or any other guarantor and shall not be conditional or contingent upon
pursuit or enforcement by the Bank of any remedies it may have against any
Borrower with respect to this Agreement, or any of the other Loan Documents,
whether pursuant to the terms thereof or by operation of law.  Without limiting
the generality of the foregoing, the Bank shall not be required to make any
demand upon any Borrower, or to sell the Collateral or otherwise pursue, enforce
or exhaust its or their remedies against any Borrower or the Collateral either
before, concurrently with or after pursuing or enforcing its rights and remedies
hereunder.  Any one or more successive or concurrent actions or proceedings may
be brought against each Borrower under this paragraph 5, either in the same
action, if any, brought against any Borrower or in separate actions or
proceedings, as often as the Bank may deem expedient or advisable.  Without
limiting the foregoing, it is specifically understood that any modification,
limitation or discharge of any of the liabilities or obligations of any
Borrower, any other guarantor or any obligor under any of the Loan Documents,
arising out of, or by virtue of, any bankruptcy, arrangement, reorganization or
similar proceeding for relief of debtors under federal or state law initiated by
or against any Borrower, in their respective capacities as Borrowers and
guarantors under this paragraph 5, or under any of the Loan Documents shall not
modify, limit, lessen, reduce, impair, discharge, or otherwise affect the
liability of each Borrower under this paragraph 5 in any manner whatsoever, and
this paragraph 5 shall remain and continue in full force and effect.  It is the
intent and purpose of this paragraph 5 that each Borrower shall and does hereby
waive all rights and benefits which might accrue to any other guarantor by
reason of any such proceeding, and the Borrowers agree that they shall be liable
for the full amount of the obligations and liabilities under this paragraph 5
regardless of, and irrespective to, any modification, limitation or discharge of
the liability of any Borrower, any other guarantor or any obligor under any of
the Loan Documents, that may result from any such proceedings.
 
(d)               Each Borrower, as guarantor under this paragraph 5, hereby
unconditionally, jointly and severally, irrevocably and expressly waives:
35

--------------------------------------------------------------------------------

(i)              presentment and demand for payment of the Obligations and
protest of non-payment;
 
(ii)            notice of acceptance of this paragraph 5 and of presentment,
demand and protest thereof;
 
(iii)            notice of any default hereunder or under or any of the Loan
Documents and notice of all indulgences;
 
(iv)            notice of any increase in the amount of any portion of or all of
the indebtedness guaranteed by this paragraph 5;
 
(v)            demand for observance, performance or enforcement of any of the
terms or provisions of this paragraph 5 or any of the other Loan Documents;
 
(vi)           all errors and omissions in connection with the Bank’s
administration of all indebtedness guaranteed by this paragraph 5;
 
(vii)          any right or claim of right to cause a marshalling of the assets
of any Borrower;
 
(viii)        any act or omission of the Bank which changes the scope of the
risk as guarantor hereunder; and
 
(ix)            all other notices and demands otherwise required by law which
such Borrower may lawfully waive.
 
(e)            Within ten (10) days following any request of the Bank so to do,
each Borrower will furnish the Bank and such other Persons as the Bank may
direct with a written certificate, duly acknowledged stating in detail whether
or not any credits, offsets or defenses exist with respect to this paragraph 5.
 
6.            This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of California, without regard to
principles of choice of law.
 
7.            This Agreement shall be deemed effective upon (a) the due
execution and delivery to Bank of this Agreement by each party hereto, (b)
Bank’s receipt of the original signatures to the completed director’s
certificate duly executed by the Additional Borrower, (c) Bank’s receipt of the
original signatures to the German Security Documents of even date herewith duly
executed by the Additional Borrower, (d) evidence satisfactory to Bank that the
insurance policies required by Section 6.4 of the Loan Agreement are in full
force and effect, together with appropriate evidence showing lender loss payable
and/or additional insured clauses or endorsements in favor of Bank, and (e)
Bank’s filing of a UCC Financing Statement with the Recorder of Deeds of the
District of Columbia to reflect a Lien on all of Additional Borrower’s assets.
 
[Signatures Appear on Following Page]
36

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.


ORIGINAL BORROWER:


ACTIVE POWER, INC.
 
By:
 
 
Name:
Title:



ADDITIONAL BORROWER:


ACTIVE POWER (GERMANY) GMBH


By:
 
 
Name:
Title:



BANK:


SILICON VALLEY BANK


By:
 
 
Name:
Title:

37

--------------------------------------------------------------------------------

EXHIBIT F


Purchase Order and Inventory Tracking Report
 
Open Purchase Orders
  
  
   
   
PO Number
Customer
Amount
PO
Date
Due Date
Advance
Rate
Net
       
      
          
       
     
         
     
   
     
       
        
       
          
      
       
          
    
       
        
       
     
   
 
 
 
 
 
 
Raw Materials
  
   
   
   
PO Number
Customer
Amount WIP
PO
Date
Due Date
Advance
Rate
Net
  
  
       
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
    
 
 
 
 
 
 
Finished Goods
  
   
   
   
PO Number
Customer
Amount FG
PO
Date
Due Date
Advance
Rate
Net
  
   
   
   
       
   
   
  
  
   
   
   
   
   
  
   
   
  
   
  
  
  
  
   
   
   
   
  

 

--------------------------------------------------------------------------------

Schedule 1
 
Reaffirmation of Guaranty


(See attached)
 

--------------------------------------------------------------------------------

Active Power Solutions Limited
Unit 7.1
Lauriston Business Park
Pitchill
Evesham
WR11 8SN
 
Silicon Valley Bank (“Bank”)
3003 Tasman Drive
Santa Clara, California  95054
United States of America
July 28, 2014
 
Dear Sirs
 
Funding provided by Silicon Valley Bank pursuant to that certain Second Amended
and Restated Loan and Security Agreement (the “Agreement”) dated August 5, 2010
and made between (1) Active Power, Inc. as Borrower and (2) Silicon Valley Bank
as Bank.
 
We refer to the provisions of the Agreement as amended by that certain Third
Amendment to Second Amended and Restated Loan and Security Agreement dated of
even date herewith (the “Third Amendment”) between Borrower and Bank.
 
We expressly confirm that the guarantee and debenture dated 5 August 2010
(“Guarantee and Debenture”) granted by us in favour of the Bank shall continue
in full force and effect without novation to guarantee and secure all
obligations of the Borrower under the Agreement (as amended from time to time)
and shall continue to act as a guarantee and security for all of the Secured
Obligations as defined in the Guarantee and Debenture including without
limitation pursuant to the Third Amendment.
 
This letter and any non-contractual obligations arising out of or in connection
with it shall be governed by English law.
 
This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.
 
Executed as a deed by _______________ for
)
 
 
and on behalf of ACTIVE POWER
)
 
 
SOLUTIONS LIMITED:
)
Signature
 



Witness signature
 
 
   
Witness name
 
 
(block capitals)
 
 
   
Witness address
 
 
 

 
   



 
40

--------------------------------------------------------------------------------